Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 1 of 57




      EXHIBIT A
  Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 2 of 57
        Case 19-267, Document 54, 03/01/2019. 2509163, Pagel of 56




Nos. 19-267 (L),
 19-275 (con.)
           IN THE UNITED STATES COURT OF APPEALS
                  FOR THE SECOND CIRCUIT


STATE OF NEW YORK, STATE OF CONNECTICUT, STATE OF NEW JERSEY,
   STATE OF WASHINGTON, COMMONWEALTH OF MASSACHUSETTS,
  COMMONWEALTH OF VIRGINIA, STATE OF RHODE ISLAND, CITY OF
                          NEW YORK,

                                            Plain tiffs-Appellees,
                       (Caption continued on inside cover.)


               On Appeal from the United States District Court
                   for the Southern District of New York


            BRIEF FOR APPELLAN TS UNITED STATES
           DEPARTMENT OF JUSTICE, WILLIAM P. BARR


                                         JOSEPH H. HUNT
                                           Assistant Attorney General
                                         MARK B. STERN
                                         DANIEL TENNY
                                         BRAD HINSHELWOOD
                                           Attorneys, Appellate Staff
                                           Civil Division, Room 7256
                                           U.S. Department ofJustice
                                           950 Pennsylvania Avenue NW
                                           Washington, DC 20530
                                             (202) 514-7823
  Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 3 of 57
         Case 19-267. Document 54, 03/01/2019, 2509163, Page? of 56




                                     v.

UNITED STATES DEPARTMENT OF JUSTICE, WILLIAM P. BARR, in his official
             capacity as Attorney General of the United States,

                                          Defendants-Appellants.
      Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 4 of 57
             Case 19-267, Document 54, 03/01/2019, 2509163, Page3 of 56




                              TABLE OF CONTENTS



INTRODUCTION                                                                 ·   1

STATEMENT OF JURISDICTION                                                        3

STATEMENT OF THE ISSUES                                                          .4

STATEMENT OF THE CASE                                                            4

        A.    The Immigration and Nationality Act                                4

              1.    Detention and Removal of Aliens                              S

              2.    8   u.s.c. § 1373                                            6

        B.    The Byrne JAG Program                                              7

              1.    The§ 1373 Certification                                       7

              2.    The Notice and Access Conditions                              9

        C.    Prior Proceedings                                                  10

SUMMARY OF ARGUMENT                                                              16

STANDARD OF REVIEW                                                               19

ARGUMENT                                                                         19

I.      The Notice and Access Conditions Are Statutorily Authorized              19

II.     The§ 1373 Certification Condition for FY 2017 Is Valid and§ 1373
        Raises No Tenth Amendment Concerns                                       26

        A.    The § 1373 Certification Condition Is Statutorily Authorized       26

        B.    Section 1373 Does Not Violate the Tenth Amendment                  30
       Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 5 of 57
                 Case 19-267, Document 54, 03/01/2019, 2509163. Page4 of 56




III.     The Conditions Neither Violate the Separation of Powers Nor Are
         Arbitrary and Capricious .......2.......................................................,cs....................,,,,, 37

CONCLUSION                                                                                                                  40

CERTIFICATE OF COMPLIANCE

CERTIFICATE OF SERVICE

ADDENDUM




                                                               ll
     Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 6 of 57
             Case 19-267, Document 54, 03/01/2019. 2509163, Page5 of 56




                                 TABLE OF AUTHORITIES

Cases:                                                                     Page(s)

Adams v. Dole,
 927 F.2d 771 (4th Cir. 1991)                                                     23

American Sur. Co. of N.Y. • Marotta,
 287 U.S. 513 (1933)                                                              23

Arizona v. United States,
 567 U.S. 387 (2012)                                                           4, 32

Arlington Cent. Sch. Dist. Bd.   ofEduc. v. Murphy,
 548 U.S. 291 (2006)                                                              12

Bennett v. Kentucky Dept of Educ.,
  470 U.S. 656 (1985)                                                             28

City of Chicago v. Sessions,
  321 F. Supp. 3d 855 (N.D. Ill. 2018), appeal docketed,
  No. 18-2885 (7th Cir. Aug. 28, 2018)                                        28, 35

City of Chicago v. Sessions,
  888 F.3d 272 (7th Cir.), vacated in part,
  2018 WL 4268817 (7th Cir. June 4, 2018)                                         22

City ofNew York • United States,
  179 F.3d 29 (2d Cir. 1999)                                    3, 13, 18, 30, 32, 33

City of Philadelphia v. Attorney Gen.,_ F.3d_,
  2019 WL 638931 (3d Cir. Feb. 15, 2019)                                      22, 27

Dalton v. Specter,
 511 U.S. 462 (1994)                                                              37

Davis v. Monroe Cty. Bd.    ofEduc.,
 526 U.S. 629 (1999)                                                              28

Hodel v. Virginia Surface Mining &' Reclamation Ass'n,
 452 U.S. 264 (1981)                                                          33, 34

Jackson v. Federal Express,
  766 F.3d 189 (2d Cir. 2014)                                                     19
                                                ill
    Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 7 of 57
             Case 19-267, Document 54, 03/01/2019, 2509163, Page6 of 56




Jennings v. Rodriguez,
   138 S. Ct. 830 (2018)                                                                     6

Lincoln v. Vigil,
  508 U.S. 182 (1993)                                                                       39

Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
 463 U.S. 29 (1983)                                                                         39

Murphy v. National Collegiate Athletic Ass'n,
  138 S. Ct. 1461 (2018)                             _.                      13, 18, 30, 33, 34

National Fed'n ofIndep. Bus. v. Sebelius,
 567 U.S. 519 (2012)                                                                        29

New York v. United States,
 505 U.S. 144 (1992)                                                                    30, 35

Norfolk '>W. Ry. • American Train Dispatchers Ass'n,
 499 U.S. 117 (1991)                                                                        27

Pennburst State Sch. &> Hosp. v. Halderman,
  451 U.S. 1 (1981)                                                                         27

Printz v. United States,
  521 U.S. 898 (1997)                                                               29, 35, 36

Reno v. Condon,
  528 U.S. 141 (2000)                                                                       36

South Dakota v. Dole,
  483 U.S. 203 (1987)                                                                   18, 29

Stone v. INS,
  514 U.S. 386 (1995)                                                                       25

TRW Inc. v. Andrews,
 534 U.S. 19 (2001)                                                                         23




                                                lV
         Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 8 of 57
                Case 19-267, Document 54, 03/01/2019, 2509163, Page? of 56




Statutes:

Immigration and Nationality Act, 8 U.S.C. § 1101 et seq                                  1
     8 US.C. S 1226(a)                                                                   5
     8 US.C. S 1226(c)                                                                 31
     8 US.C. S 1226(c)(1)                                                                6
     8 US.C. S 1231(a)(1)                                                                5
     8 US.C. S 1231(a)(1)(A)                                                        17, 31
     8 U.S.C. § 1231(a)(1)(B)(iii)                                               5, 17, 31
     8 US.C.S 1231(a)(2)                                                             5, 31
     8 US.C.S 1231(a)(4)(A)                                                      5, 16, 31
     8 US.C.S 1373                                                      2, 4, 6, 17, 26-37
     8 US.C.S 1373(a)                                                             6, 9, 30
     8   u.s.c. § 1373(6)                                                         6, 9, 30
     8 US.C.S 1373(c)                                                                  6-7

Justice Assistance Act of 1984, Pub. L. No. 98-473, tit. II,
  ch. VI, div. I, 98 Stat. 2077                                  ·                      24

Violence Against Women and Department of Justice Reauthorization
  Act of 2005, Pub. L. No. 109-162, 119 Stat. 2960 (2006)                           20, 24

Water Resources Reform and Development Act of 2014,
 Pub. L. No. 113-121, 128 Stat. 1193                                                    27

6 U.S.C. § 251(2)                                                                        5

6 US.C.S 552(d)                                                                          5

28 U.S.C. S 1292(a)(1)                                                                   3

28   u.s.c. § 1331                                                                       3

34 US.C. S 10102                                                                         2

34 US.C. S 10102(a)(6)                                         2, 9, 11, 17, 20, 22, 24, 25

34 U.S.C. § 10152(a)(1)                                                      7, 19, 22, 38

                                            V
      Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 9 of 57
                    Case 19-267, Document 54, 03/01/2019, 2509163, Page8 of 56




34   u.s.c. § 10152(6) ················································································································· 7
34   u.s.c. §       10153(1\) ················································································································7

34 U.S.C. § 10153(A)(4)                                                                                                          7,20, 22

34 US.C.        S   10153(A)(5)                                                                                                            17

34 US.C.        S   10153(A)(5)(C)                                                                                               7, 20, 22

34 U.S.C. § 10153(A)(5)(D)                                                                 2, 4, 7, 12, 17, 19, 26, 27, 28, 38

34   u.s.c. § 10156                                                                                                                          7

34 U.S.C.       S   10156(c)                                                                                                                 7

34 U.S.C. § 10444(7)                                                                                                                       24

42 US.C.        S 5779(a)                                                                                                                  36

42   u.s.c. § 16154(g)(1)                                                                                                            18, 27

49 U.S.C. app. § 1305(a)(1) (1988)                                                                                                         34

42 U.S.C.       S 2000d-4a                                                                                                                   9

42 US.C.        S 3712(a)(6) (2000)                                                                                                        .24


Legislative Materials:

H.R. Rep. No. 104-725 (1996) (Conf. Rep.)                                                                                                  32

H.R. Rep. No. 109-233 (2005)                                                                                                               24




                                                                      vI
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 10 of 57
             Case 19-267, Document 54, 03/01/2019, 2509163, Page9 of 56




                                 INTRODUCTION

      This case involves three conditions that the Department ofJustice (Department)

has placed on the receipt of FY 2017 law-enforcement grants under the Edward Byrne

Memorial Justice Assistance Grant (Byrne JAG) program in order to discourage

frustration of federal law enforcement in the interaction of federal and state regulatory

schemes.

      The federal government regulates aliens under the Immigration and Nationality

Act (INA), 8 US.C.   S 1101   et seq. The States regulate the same individuals in various

ways, including regulation under their criminal laws. Under the INA, aliens in state

custody cannot be removed until they are released, but prompt federal action is often

required when aliens are released. The system should work-and often has worked-

seamlessly. At the end of state confinement, the Department of Homeland Security

(DHS), pursuant to administrative warrants, takes custody pending removal. In the

absence of cooperation, however, aliens subject to removal may return to the general

population at the end of their criminal sentence, creating potential risks for federal

agents and the community and requiring a wholly unnecessary expenditure of scarce

resources.

      The three Byrne JAG conditions at issue in this appeal confirm the importance

of sharing information as to these individuals to ensure that the state regulatory scheme

does not impair the operation of the federal immigration laws.
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 11 of 57
            Case 19-267, Document 54. 03/01/2019. 2509163. Pagel0 of 56




       The first condition, referred to as the "notice" condition, requires that grant

recipients have a policy of informing DHS of the scheduled release date of an alien in

criminal custody, after receiving a formal request for notification from DHS. The

second condition, referred to as the "access" condition, requires that grant recipients

have a policy of allowing federal agents to meet with incarcerated aliens in order to

inquire about the aliens' rights to remain in the United States. The Acting Assistant

Attorney General for the Office of Justice Programs (OJP), who administers the Byrne

JAG program, imposed the notice and access conditions pursuant to his statutory

powers, which includ[e] placing special conditions on all grants, and determining

priority purposes for formula grants." 34 U.S.C. § 10102(a)(6).

      The third condition, referred to as the   "S 1373 certification" condition, requires
Byrne JAG applicants to certify that they comply with 8 U.S.C. § 1373, which

prohibits restrictions on the sharing of "information regarding ... immigration status"

with DHS. Congress authorized this requirement when it specified that Byrne JAG

applicants must certify "in a form acceptable to the Attorney General" that they "will

comply with" the Byrne JAG statute "and all other applicable Federal laws." 34

US.C.$ 10153(19(6(D).

      Plaintiffs-a group of seven States and the City of New York-insist that they

should not be required to comply with these modest conditions, which are designed

to prevent States and localities from upsetting the cooperative law-enforcement

framework set forth in the INA by thwarting the federal government's removal of
                                          2
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 12 of 57
           Case 19-267, Document 54. 03/01/2019, 2509163. Page11 of 56




suspected or convicted criminals from the country. They brought these suits raising

statutory and constitutional challenges to the Byrne JAG conditions. The district

court granted plaintiffs' request for a permanent injunction prohibiting the

Department from imposing or enforcing the conditions.

      The district court mistakenly concluded that the Department lacked statutory

authority to include the notice and access conditions and it likewise erred in holding

that§ 1373 is not an "applicable" statute on the theory that, as a standalone statute, it

is facially unconstitutional, notwithstanding this Court's contrary ruling in City ofNew

York v. United Sfates, 179 F.3d 29 (2d Cir. 1999). The court believed that it was

protecting state and local prerogatives. But there is no right to a law enforcement

grant without conditions, and frustrating the operation of the immigration laws is not

a legitimate prerogative.

                        STATEMENT OF JURISDICTION

      Plaintiffs brought two civil actions, invoking the district court's jurisdiction

under 28 U.S.C. § 1331 to adjudicate their federal statutory and constitutional claims.

The district court granted partial summary judgment, mandamus relief, and a

permanent injunction by a single order entered in both cases on November 30, 2018.

App. 1-43. The court issued an order modifying the terms of its original order on

January 4, 2019. App. 44-46. Defendants filed notices of appeal in both cases on

January 28, 2019. App. 47-50; see Fed. R. App. P. 4a)(1(B). This Court has

jurisdiction under 28 US.C.   S 1292(a)(1).
                                              3
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 13 of 57
           Case 19-267.   Document   54. 03/01/2019, 2509163. Page12 of 56




                          STATEMENT OF THE ISSUES

      1. Whether the district court erred in holding that the FY 2017 notice and

access conditions exceed the Department's statutory authority.

      2. Whether the district court erred in holding that 8 US.C.   S 1373 is not an
"applicable federal law[]" with which Byrne JAG applicants must certify compliance

under 34 U.S.C. § 10153(A)(S)(D).

      3. Whether the district court erred in holding that imposition of the conditions

violates the separation of powers and was arbitrary and capricious under the

Administrative Procedure Act.

                           STATEMENT OF THE CASE

      A.     The Immigration and Nationality Act

      The federal government has "broad, undoubted power over the subject of

immigration and the status of aliens," and Congress has "specified which aliens may

be removed from the United States and the procedures for doing so." /Arizona v,

United States, 567 U.S. 387, 394, 396 (2012). As described below, recognizing States'

strong interest in enforcing their criminal laws, Congress provided that aliens in state

criminal custody generally cannot be removed until they are released. Congress

designed th.is system based on the premise that states and localities would not

interfere with the federal government's detention and removal of aliens once state

custody has ended.



                                            4
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 14 of 57
           Case 19-267. Document 54. 03/01/2019. 2509163, Page13 of 56




             1.     Detention and Removal of Aliens

      In general, when the Secretary of Homeland Security issues a warrant for an

alien's arrest, DHS may arrest and detain the alien "pending a decision on whether the

alien is to be removed from the United States." 8 US.C.S 1226(a).1 Once an alien is

subject to a final removal order, DHS shall remove the alien within 90 days and shall

detain the alien during that removal period. Id.§ 1231(a)(1), (2).

      When an alien is already in local criminal custody, however, the federal

government generally cannot take custody of and remove the alien until he is released.

For an alien who is already subject to a final order of removal, DHS shall remove the

alien within 90 days of his release from local criminal custody, 8 U.S.C.

§ 1231(a)(l)(B)(iii), and "may not remove an alien who is sentenced to imprisonment

until the alien is released from imprisonment," id.§ 1231(a)(4)(A). In general, DHS

"shall detain the alien" beginning on his release from local custody and throughout

the 90-day removal period, and "[u]nder no circumstance" may DHS release an alien

during the removal period if he has a qualifying criminal history. Id.§ 1231(a)(2).

       When an alien who is not yet subject to a final order of removal is released

from local criminal custody, the Secretary may issue a warrant for the alien's arrest and

DHS may arrest and detain the alien under the Secretary's general authority in



       1
        Section 1226(a) refers to the Attorney General, but the relevant functions
have been transferred to the Secretary of Homeland Security. See 6 U.S.C. SS 251(2),
552(d).
                                            5
    Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 15 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page14 of 56




§ 1226(a). If the alien has a certain criminal history or has engaged in certain terrorist

activities, however, DHS "shall" take the alien into custody "when the alien is

released" from local criminal custody and may not (with a narrow exception) release

the alien for the duration of the removal proceedings. 8 U.S.C.    S 1226(c)(l), (2); see
Jennings v. Rodriguez, 138 S. Ct. 830, 846-47 (2018).

              2.     8   u.s.c. § 1373
       Section 1373 seeks to ensure that no obstacles will prevent the sharing of

information between federal, state, and local governments that is crucial to operation

of the immigration laws. Section 1373(a) provides that "State" and "local government

entit[ies] or official[s]" "may not prohibit, or in any way restrict," any government

entity or official from sharing "information regarding the citizenship or immigration

status, lawful or unlawful, of any individual with federal immigration authorities.

Section 1373(6) provides that "no person or agency may prohibit, or in any way

restrict, a Federal, State, or local government entity from" [s]ending" to or

"requesting or receiving" from federal immigration authorities "information regarding

the immigration status, lawful or unlawful, of any individual," "[m]aintaining" such

information, or "[e]xchanging" such information with "any other ... government

entity." Section 1373(c) provides, in turn, that federal immigration authorities "shall

respond to an inquiry by a Federal, State, or local government agency, seeking to

verify or ascertain the citizenship or immigration status of any individual within the



                                              6
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 16 of 57
            Case 19-267. Document 54, 03/01/2019, 2509163, Page15 of 56




jurisdiction of the agency for any purpose authorized by law, by providing the

requested verification or status information."

      B.     The Byrne JAG Program

       The Department of Justice, through OJP, administers the Byrne JAG program,

which provides federal funds to States and units of local government for broad

criminal-justice purposes. 34 U.S.C. § 10152(a)(1). The grant funds are divided

among grantees based on a statutory formula, largely premised on population and

crime statistics. Id.§ 10156. Recipients may further distribute Byrne JAG funds

through subgrants to localities and community organizations, and state recipients are

required to distribute a portion of their grant funds to localities within the State

through a subgrant process. Id§§ 10152(b), 10156(c).

              1.     The § 1373 Certification

       States and localities that seek direct grant funding must submit an application

"in such form as the Attorney General may require." 34 U.S.C. § 10153(A). Among

other requirements, applicants must certify that they "will comply with" the Byrne

JAG statute "and all other applicable Federal laws"; that "for each fiscal year covered

by an application, [they] shall maintain and report such data, records, and information

(programmatic and financial) as the Attorney General may reasonably require"; and

that "there has been appropriate coordination with affected agencies." Id.

§ 10153(A)(4), (S)(C), (D).



                                             7
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 17 of 57
             Case 19-267, Document 54, 03/01/2019. 2509163, Page16 of 56




       In May 2016, prompted by a congressional inquiry, the Department's Office of

the Inspector General issued a report raising concerns about compliance with§ 1373

by ten jurisdictions receiving Department grants, including New York City and the

State of Connecticut. See App. 134-49. As a result, the Department specifically

identified that statute as an "applicable Federal lawO" under the Byrne JAG program.

App. 150-51. And, for some of the jurisdictions singled out in the report, including

New York City, the Department included a condition in their fiscal year (FY) 2016

Byrne JAG awards requiring them to review their compliance with§ 1373 and to

submit a letter explaining the jurisdiction's basis for its belief that it complied. App.

170 ({] 53) (New York City FY 2016 Byrne JAG award). New York City accepted its

FY 2016 award subject to that condition, and no jurisdiction challenged the FY 2016

condition.

       The Department subsequently published guidance explaining that "all

Byrne/JAG grant applicants must certify compliance with all applicable federal laws,

including Section 1373." App. 182. The guidance explained that that application

requirement would not affect FY 2016 or prior year Byrne JAG grants, but that OJP

expected grant recipients to "examine their policies and procedures to ensure they will

be able to submit the required assurances" in their FY 2017 application. Id.

       In accordance with this guidance, OJP specified in the FY 2017 solicitation for

Byrne JAG applications that applicants would be required to certify their compliance

with § 1373 in connection with their applications (the S 1373 certification"
                                             8
    Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 18 of 57
              Case 19-267, Document 54, 03/01/2019. 2509163, Pagel 7 of 56




condition). App. 207-08 (state solicitation); App. 250-51 (local solicitation). The

solicitation included a certification form in which an applicant's Chief Legal Officer

certifies that any "program or activity" funded in whole or in part by the grant

complies with 8 U.S.C. © 1373a) and (b). App. 224 (state solicitation); App. 266 (local

solicitation). 2

                   2.   The Notice and Access Conditions

        The statute vests various powers in the Assistant Attorney General for OJP

which "include] placing special conditions on all grants, and determining priority

purposes for formula grants." 34 U.S.C.   S 10102a)(6).   This authority has previously

been used to impose conditions including information technology requirements, App.

166 ({®] 26-27); protections for human research subjects, id   f] 29; restrictions on the
purchase of certain military-style equipment, App. 168-69 ({{] 45-50); requirements

regarding body armor purchases, App. 168 ({®] 38-39); and training requirements,

App. 166 ({] 32-33). Congress has never objected to the practice and no jurisdiction

has ever challenged OJP's authority to include them.

        The FY 2017 grant solicitations included two additional conditions. See App.

216 (state solicitation); App. 258 (local solicitation). The conditions apply to any

"program or activity" funded by the grant. The "notice condition" requires that the




        2
        The term "program or activity" has the same meaning as that phrase under 42
U.S.C. $ 2000d-4a. App. 289.

                                            9
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 19 of 57
            Case 19-267. Document 54, 03/01/2019. 2509163, Page18 of 56




grantee have a policy designed to ensure that facilities provide notice to DHS "as early

as practicable" when DHS provides a formal written request for advance notice of the

scheduled release date and time for a particular alien. See, e.g., App. 291   55.1.1B)
(New York State FY 2017 award letter). The "access condition" requires that the

grantee have a policy providing that federal agents will be "given access" to

correctional facilities for the purpose of meeting with aliens and to "inquire as to such

individuals' right to be or remain in the United States." Id. ~ 55.1.A. The Acting

Assistant Attorney General for OJP announced that compliance with these special

conditions also "will be an authorized and priority purpose of the award." App. 216

(state solicitation); App. 258 (local solicitation). Like the§ 1373 certification

condition, these two conditions are designed to ensure that the activities of federal

law-enforcement grant recipients do not impair the federal government's ability to

ensure public safety and the rule of law by detaining and removing aliens upon their

release from local criminal custody.

       C.     Prior Proceedings

       Plaintiffs filed two near-identical actions on the same day in July of 2018

challenging the FY 2017 notice, access, and§ 1373 certification conditions.3 Both




       3
       The suits also brought claims related to conditions on the FY 2018 Byrne
JAG program. Litigation on those claims was stayed while the parties and the court
addressed the FY 2017 conditions, and those claims remain pending in district court.
Only the FY 2017 conditions are at issue in these consolidated appeals. See App. 9
n.7.
                                             10
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 20 of 57
           Case 19-267. Document 54, 03/01/2019, 2509163. Page19 of 56




suits asserted that the conditions are not authorized by the Byrne JAG statute, violate

the separation of powers, and violate the Administrative Procedure Act, and also

asserted that§ 1373 violates the Tenth Amendment. App. 83-88 (States complaint);

App. 121-27 (City complaint). All plaintiffs sought injunctive relief barring the

Department from enforcing the conditions and a writ of mandamus compelling the

Department to issue the FY 2017 grants to the plaintiffs. App. 92 (States complaint);

App. 132-33 (City complaint). The City of New York also sought a declaration that

§ 1373 is unconstitutional under the Tenth Amendment, or, in the alternative, that the

City complies with   $ 1373.   App. 126, 131-32.

      1. The district court (R.amos, J) largely granted plaintiffs' motions for summary

judgment on their claims against the FY 2017 conditions. The court first addressed

whether the conditions are authorized by 34 US.C.    S 10102(a)(6), which states that
the Assistant Attorney General for OJP shall "exercise such other powers and

functions as may be vested in [him] pursuant to this chapter or by delegation of the

Attorney General, including placing special conditions on all grants, and determining

priority purposes for formula grants." The court held that the term "including" in

§ 10102(a)(6) indicates that the power to place special conditions or determine priority

purposes may only be exercised if those authorities exist "elsewhere in the chapter or

have been delegated by the Attorney General, who may only delegate it to the extent

that he has such power himself." App. 14. Because no other provision grants

authority for the conditions, the court held that"§ 10102(a)(6) does not provide
                                            11
      Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 21 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page20 of 56




authority for imposing any of the challenged conditions." Id The court also

expressed the view that "a catch-all provision at the end of a list of explicit powers"

would be an unusual place to grant authority to the Assistant Attorney General, and

that a power to condition grants would be inconsistent with the statutory goals of

flexibility for local law enforcement and the Byrne JAG's structure as a formula grant.

Id.

        The district court then addressed whether 34 US.C.      S   10153(A)(5)(D), which

provides that Byrne JAG applicants must certify that "the applicant will comply with

all provisions of this part and all other applicable Federal laws," encompassed the

§ 1373 certification condition. The court recognized that each grant recipient is

independently required to comply with§ 1373, and that§ 10153(A)(5)(D) could

therefore be read to cover a certification with that provision. App. 18. The court

suggested that "[t]he structure of§ 10153, which concerns requirements pertaining to

the grant and the application, points toward" interpreting the provision to cover only

laws applicable to the applicant as an applicantforfederalgrantfunding? Id. The court

concluded, however, that "it is unclear from the statutory language whether Congress

intended to condition Byrne JAG funds on compliance with all federal laws applicable

to the State or locality or compliance with all federal laws applicable to federal grants."

Id The court concluded that this ambiguity raised concerns about whether States and

localities had "clear notice" of the conditions of the grant. App. 19 (quoting Arlington

Cent. Sch. Dist. Bd.   ofEduc. v. Murphy, 548 U.S. 291, 296 (2006)).   In light of these
                                               12
      Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 22 of 57
             Case 19-267. Document 54. 03/01/2019. 2509163, Page21 of 56




concerns, the district court held, "the structure of§ 10153" and "the parties' long

history of treating 'applicable Federal laws' as encompassing laws applicable to federal

grants, grant recipients, and the grant-making process" supported construing

applicable Federal laws' as encompassing laws applicable to federal grants, grant

recipients, and the grant-making process," and this narrow construction would

provide "fair notice of the terms of the funding." Id The court thus adopted that

narrow construction of "applicable Federal laws" and concluded that DOJ "did not

have statutory authority to condition Byrne JAG funding on compliance with § 1373."

Id.

         Having ruled for plaintiffs on statutory grounds, the district court had no

reason to address their constitutional claims. It nevertheless proceeded to do so, and

held that§ 1373 violated the Tenth Amendment. App. 19. The district court

concluded that it was not bound by this Court's decision in CityofNew York v. United

States, 179 F.3d 29 (2d Cir. 1999), which rejected a Tenth Amendment challenge to

S 1373, because of the Supreme Court's intervening decision in Murphy v. National
Collegiate Athletic Ass'n, 138 S. Ct. 1461 (2018). The district court focused on Murphy's

statement that "Congress cannot issue direct orders to state legislatures," and held

that "Section 1373 'unequivocally dictates what a state legislature may and may not

do' in violation of the Tenth Amendment. App. 25 (quoting Murphy, 138 S. Ct. at

1478).



                                             13
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 23 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page22 of 56




      The court declared that§ 1373 "impinges on Plaintiffs' sovereign authority and

their citizens' liberty to be regulated under their preferred state and local policies,"

preventing States and localities from opting out of administering the federal program

at issue. App. 25. The court also believed that S 1373 undermines political

accountability" because it blurs responsibility for immigration policies "compelled by

the federal government." App. 25-26. The court stated that§ 1373 generates costs

for States and localities by forcing them to devote time and resources to federal

immigration enforcement. App. 26. And the court rejected the argument that§ 1373

is valid as a preemption provision or an information-sharing requirement that raises

no commandeering concerns. App. 26-28.

       The district court also held that the imposition of the conditions violates the

separation of powers, reasoning that because the Department lacked the statutory

authority to impose the conditions on funding, the attempt to do so was necessarily a

constitutional violation. App. 30-31. Finally, the district court concluded that the

imposition of the conditions was arbitrary and capricious, in violation of the

Administrative Procedure Act. The court held that the Department had failed to

consider "the negative impacts that may result from imposing the conditions," such as

potential effects on "relationships between local communities and law enforcement."

App. 34-35.

       In light of these conclusions, the district court granted plaintiffs summary

judgment on their claims under the Administrative Procedure Act, separation of
                                             14
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 24 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page23 of 56




powers, and the Tenth Amendment.4 App. 42. This included summary judgment for

the City of New York on its request for a declaration that§ 1373 violates the Tenth

Amendment. The district court thus entered a permanent injunction barring the

Department "from imposing or enforcing" the conditions on the FY 2017 Byrne JAG

awards. App. 43. The district court rejected plaintiffs' request for a nationwide

injunction, but agreed to extend the injunction to all of plaintiffs' "agencies or

political subdivisions." App. 40-42, 42 n.28, 43. The court also granted mandamus

relief to the State plaintiffs, requiring the Department "to reissue their award letters

without the three unlawful conditions and to disburse their FY 2017 awards without

regard to those conditions."5 App. 39.

      2. After the district court's summary judgment ruling, the Department

requested that the district court modify its mandamus order to make clear that

plaintiffs' grants could be issued with the conditions, but that those conditions could

not be enforced under the terms of the district court's injunction. The court granted

that request, along with a request from plaintiffs that their "[a]cceptance of the FY




      4
         The City of New York also brought a claim that the conditions violate the
Spending Clause of the Constitution. In light of its disposition of the other claims,
the district court denied summary judgment for the City on this claim. See App. 31
n.23; 42.

      5
         The City of New York dropped its request for mandamus relief because it
received its FY 2017 grant prior to summary judgment as a result of an injunction
issued in litigation in the Northern District of Illinois. App. 8 n.6, 36 n.26.
                                            15
      Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 25 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page24 of 56




2017 awards shall not be construed as acceptance of the enjoined conditions." App.

45.

        The Department promptly took this expedited appeal.

                            SUMMARY OF ARGUMENT

        The three provisions at issue are entirely proper conditions on the receipt of

federal law-enforcement grants, and the district court's contrary rulings rest on a series

of errors regarding the relevant statutory and constitutional provisions.

        1. The "notice" and "access" conditions are extraordinarily modest

requirements that fall within the Department's statutory authority. The notice

condition requires that the grantee have a policy of notifying DHS of the scheduled

release date of an alien in criminal custody, after receiving a formal request for

notification from DHS. The access condition requires that the grantee have a policy

of allowing federal agents to meet with incarcerated aliens in order to inquire about

the aliens' rights to remain in the United States.

        These conditions ensure the basic cooperation that the INA envisions when

aliens are subject to simultaneous regulation by two sovereigns. The INA generally

contemplates that aliens taken into criminal custody by States or localities will not,

until released, be removed by the federal government. See, e.g., 8 U.S.C.

§ 1231(a)(4)(A). Moreover, the INA often requires prompt action by DHS as soon as

release takes place, providing, for example, that within 90 days of the date the alien is

released from detention or confinement," DHS "shall remove" an alien subject to a
                                            16
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 26 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page25 of 56




final order of removal, id.§ 123l(a)(1)(.A), (a)(1)(B)(iii). The implicit but necessary

premise is that States and localities will not use their priority to frustrate immigration

enforcement by refusing to inform the federal government of release dates or denying

federal officials access to persons who may be subject to removal.

        The Assistant Attorney General for OJP imposed these conditions pursuant to

his statutory authority to "plac[e] special conditions on all grants, and determin[e]

priority purposes for formula grants." 34 US.C.     S 10102(a)(6).   In concluding

otherwise, the district court rendered this provision meaningless, finding that it

provides no independent authority and misunderstanding the Assistant Attorney

General's role in administering the Department's grant programs.

        2. The Department also acted within its statutory and constitutional authority

in requiring that FY 2017 grant applicants certify compliance with 8 U.S.C. § 1373.

The governing statute provides that Byrne JAG applications must include "[a]

certification, made in a form acceptable to the Attorney General" that "the applicant

will comply with all provisions of this part and all other applicable Federal laws." 34

US.C.   S 10153(A)(S), (A)(S)(D).   Following a congressional inquiry and an Inspector

General's report, the Attorney General in the prior Administration, through OJP,

concluded that 8 U.S.C. § 1373 is an "applicable Federal law[]," and that conclusion is

entirely consistent with the statutory text.

        The district court erroneously read "all other applicable Federal laws" as

restricted to laws that govern the grantmaking process or specifically apply by their
                                               17
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 27 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page26 of 56




terms to grant recipients. This reading is inconsistent with the broad language of

§ 10153(A)(S)(D), especially given that in other contexts where Congress has intended

to restrict the range of applicable laws in this fashion, it has done so expressly. See,

e.g, 42 U.S.C. § 16154g)(1) ("consistent with the generally applicable Federal laws and

regulations governing awards of financial assistance, contracts, or other agreements").

       The court plainly erred in declaring that the inclusion of the§ 1373 certification

condition violates the Tenth Amendment. As a threshold matter, the federal

government can condition grants on requirements that could not be imposed in a

free-standing statute, without raising Tenth Amendment concerns. See South Dakota v.

Dole, 483 U.S. 203, 210 (1987).

       Even as a freestanding statute, moreover,§ 1373 raises no Tenth Amendment

concerns. The statute does not commandeer plaintiffs to themselves regulate or

enforce a federal regulatory scheme. Rather, it is an information-sharing requirement

that expressly preempts state and local regulations that obstruct the federal

government's enforcement of the immigration laws against individual aliens. The

Supreme Court in Murphy v. National Collegiate Athletic Ass'n, 138 S. Ct. 1461 (2018),

confirmed that express preemption provisions such as this are permissible under the

Tenth Amendment, and the district court misread that decision to compel the

conclusion that§ 1373 is unconstitutional, even though this Court had previously

rejected a Tenth Amendment challenge to that statute in City ofNew York v. United

States, 179 1F.3d 29 (2d Cir. 1999).
                                             18
     Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 28 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page27 of 56




       3. The court's separation-of-powers holding adds nothing to its statutory-

authority holding, and the court likewise erred in finding that OJP's imposition of the

conditions was arbitrary and capricious. The determination whether 1373 is an

"applicable Federal law[]" is a purely legal question, not a factual conclusion. And as

to all three conditions, it was entirely reasonable for OJP to require that jurisdictions

receiving federal law-enforcement funds not disregard federal law and otherwise

hinder federal law enforcement against suspected or convicted criminals.

                              STANDARD OF REVIEW

       This Court reviews the district court's grant of summary judgment de novo.

Jackson v. Federal Express, 766 F.3d 189, 194 (2d Cir. 2014).

                                      ARGUMENT

I.     The Notice and Access Conditions Are Statutorily Authorized

       A. The Byrne JAG Program provides that the "Attorney General may ...

make grants to States and units of local government" for law enforcement and related

purposes. 34 U.S.C.   S 10152a)(1).   Among other requirements set out specifically in

the Byrne JAG statute, applicants must certify that they "will comply with all

provisions of this part and all other applicable Federal laws," id.   S 10153(A)(S)(D), and
agree to undertake various activities to advance law-enforcement goals. For example,

applicants must provide an assurance that they will "maintain and report such data,

records, and information (programmatic and financial) as the Attorney General may



                                            19
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 29 of 57
            Case 19-267. Document 54, 03/01/2019, 2509163, Page28 of 56




reasonably require," and that "there has been appropriate coordination with affected

agencies." Id.§ 10153(A)(4), (5)(C).

       The Byrne JAG Program is also subject to the general authority of the

Assistant Attorney General for OJP. As particularly relevant here, the statute

provides that he may "exercise such other powers and functions as may be vested in

[him] pursuant to [Chapter 101 of Title 34, which includes the Byrne JAG Program]

or by delegation of the Attorney General, including placing special conditions on all grants,

and determining priority purposes for formula grants." 34 US.C. $ 10102a)(6)

(emphases added). The phrase conferring this general authority to impose special

conditions and priority purposes was added in the Violence Against Women and

Department of Justice Reauthorization Act of 2005, the same law that created the

current version of the Byrne JAG Program. Pub. L. No. 109-162, §§ 1111, 1152(6),

119 Stat. 2960, 3094, 3113 (2006). Special conditions established by the Assistant

Attorney General in past years have included: information technology requirements,

App. 166 ({"] 26-27); protections for human research subjects, id. {] 29; restrictions on

the purchase of certain military-style equipment, App. 168-69 ({{] 45-50); requirements

regarding body armor purchases, App. 168 ( 38-39); and training requirements,

App. 166 ({®] 32-33). None of these special conditions has ever been questioned by

Congress or challenged as ultra vires by any grant recipient, including plaintiffs here.

       The Assistant Attorney General acted within his statutory authority in imposing

the FY 2017 notice and access conditions, which are modest requirements designed to
                                             20
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 30 of 57
           Case 19-267, Document 54, 03/01/2019, 2509163. Page29 of 56




ensure information sharing, appropriate law-enforcement coordination to enhance

public safety, and detention of aliens in state or local criminal custody in a manner

that does not pose an obstacle to the orderly enforcement of the immigration laws.

      In accepting the "notice" condition, the applicant agrees that, for any "program

or activity" funded by the grant, it will have a policy of informing DBS of the

scheduled release date of an alien in criminal custody after receiving a formal written

request from DHS. App. 291 ($ 55.1.1B). In accepting the "access" condition, an

applicant agrees that, with respect to any "program or activity" funded by the grant, it

will have a policy providing that federal agents will be "given access" to correctional

facilities for the purpose of meeting with aliens and to "inquire as to such individuals'

right to be or remain in the United States." Id. ({]55.1.A).

       In agreeing to these conditions, applicants simply agree that their law-

enforcement activities will not impair the federal government's law-enforcement

activities against suspected or convicted criminals. As discussed, see supra pp. 4-6, the

structure of the INA contemplates that States and localities may prosecute and

incarcerate for criminal offenses aliens who may be removable and, indeed, aliens as

to whom a removal order has already issued, but that federal custody of such aliens

will commence upon their release. It is crucial to this cooperative law-enforcement

framework that States and localities respond to requests for release-date information

and permit federal agents to engage in voluntary interviews before releasing aliens

from custody.
                                            21
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 31 of 57
           Case 19-267. Document 54, 03/01/2019. 2509163. Page30 of 56




      The propriety of the notice and access special conditions is underscored by the

provisions in the Byrne JAG statute that authorize the Attorney General to reasonably

require "programmatic" information about the funded program, 34 US.C.

§ 10153(A)(4), and to demand "appropriate coordination" with "affected" agencies, id.

§ 10153(A)(S)(C). Notice of an alien's release from local custody constitutes

reasonable information about the law-enforcement and corrections programs funded

by the grants. See id.§ 10152(a)(1). And access to an alien in local custody constitutes

appropriate coordination with federal immigration authorities affected by those

programs' custody over the alien.

      B. The district court nevertheless held that the Assistant Attorney General

lacks statutory authority to impose the notice and access conditions. App. 13-15; see

also City of Philadelphia v. Attorney Gen.,_ F.3d, 2019 WL 638931, at 7-8 (3d Cir.

Feb. 15, 2019) (similar reasoning); City of Chicago v. Sessions, 888 F.3d 272, 283-87 (7th

Cir.), vacated in part, 2018 WL 4268817 (7th Cir. June 4, 2018) (same). That holding

effectively reads out of the statute Congress's express addition of general authority for

the AAG to "plac[e] special conditions on all grants, and determin[e] priority purposes

for formula grants." 34 U.S.C.   S 101026).
      The district court justified this anomalous result by relying on the term

including," which it held meant that the "special conditions" and "priority purposes"

powers of§ 10102(a)(6) have no independent force, but "must come from elsewhere

in the chapter or have been delegated by the Attorney General." App. 14. The court
                                            22
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 32 of 57
           Case 19-267, Document 54, 03/01/2019. 2509163, Page31 of 56




did not explain why Congress would have enacted a new provision in 2006 to

accomplish absolutely nothing. There would have been no need for Congress to

clarify that the AAG could impose "special conditions" and determine "priority

purposes" for grants if other provisions of Chapter 101 specifically vested that

authority in the AAG or if the AG had delegated that authority to the AAG. Indeed,

the district court did not identify any provisions or delegations conferring those

authorities for any grant program that © 10102a)(6) could be addressing.

      Nor is the district court correct that the term "including" means that Congress

did not intend to expand the AAG's authority. The term "including" is often "used as

a word of extension or enlargement," American Sur. Co.   ofN.Y. • Marotta, 287 U.S.
513, 517 (1933), and can mean "and" or "in addition to," see, e.g., Adams v. Dole, 927

F.2d 771, 775-77 (4th Cir. 1991). Moreover,§ 10102(a)(6) itse!fis a provision of

Chapter 101 that vests the AAG with the power to impose "special conditions" and

determine "priority purposes" for grants.

       Of course, it is a cardinal principle of statutory interpretation that "no clause,

sentence, or word shall be [rendered] superfluous, void, or insignificant." TRI Inc. v.

Andrews, 534 U.S. 19, 31 (2001 ). That principle has particular force here because

Congress expressly added the "special conditions" and "priority purposes" authority in

2006, which would have been entirely unnecessary if it merely referred to pre-existing

authority. Confirming the statute's plain text, a report accompanying the enactment of

this language stated that the provision "allows the Assistant Attorney General to place
                                            23
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 33 of 57
               Case 19-267, Document 54, 03/01/2019. 2509163, Page32 of 56




special conditions on all grants and to determine priority purposes for formula grants."

HR. Rep. No. 109-233, at 101 (2005).

         The statute previously authorized the Assistant Attorney General to "exercise

such other powers and functions as may be vested in [him] pursuant to [what is now

Chapter 101 of Title 34] or by delegation of the Attorney General."               42 U.S.C.

§ 3712(a)(6) (2000); see also Justice Assistance Act of 1984, Pub. L. No. 98-473, tit. II,

ch. 'VI, div. I, § 603, 98 Stat. 2077, 2077- 78. Congress later added the language at issue

here, which makes clear that the Assistant Attorney General's authority includ[es]

placing special conditions on all grants, and determining priority purposes for formula

grants." 34 US.C.     S   10102(a)(6); see Pub. L. No. 109-162, § 1152(6), 119 Stat. at 3113.

In other instances, Congress has left in place substantially the same, more limited

language as previously found in the predecessor to 34 U.S.C. § 10102(a)(6). Compare 42

U.S.C.    $   3712a)6) (2000), and 34 U.S.C.     S   10102a)(6), with 34 U.S.C.   S   10444(7)

(providing that the Director of the Violence Against Women Office, a separate grant-

making office within the Department of Justice, [e]xercis[es] such other powers and

functions as may be vested in the Director pursuant to this subchapter or by delegation

of the Attorney General").

         This context confirms that Congress intended the "special conditions" and

"priority purposes" language to confer distinctive and meaningful power. The district

court's analysis provides no explanation for why this language was added. 'When

Congress acts to amend a statute, [courts] presume it intends its amendment to have
                                               24
    Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 34 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page33 of 56




real and substantial effect." Stone • INS, 514 U.S. 386,397 (1995). This Court should

be particularly wary of interpreting the language to be a nullity because doing so would

render invalid other conditions that past Assistant Attorneys General have imposed.

See supra p. 20.

       The district court's other justifications for ignoring the plain statutory text are

similarly unpersuasive. Contrary to the court's suggestion, App. 14, $ 10102 was a

natural place for Congress to list the special-conditions and priority-purposes powers

precisely because they apply to all grant programs overseen by the Assistant Attorney

General. Similarly, the court did not attempt to reconcile its cramped reading of

"special conditions" in $ 10102a)(6) with the Assistant Attorney General's

complementary power to determin[e] priority purposes for formula grants" like the

Byrne JAG program. See App. 216, 258 (announcing that compliance with the notice

and access conditions "will be an authorized and priority purpose of the award").

And the court's statement that the authority to impose special conditions is

inconsistent with formula grants is plainly inconsistent with the statutory text, which,

unlike for "priority purposes," authorizes "special conditions on all grants" (not just

non-formula grants). 34 US.C.     S 10102(a)(6) (emphasis added).
       In sum, none of the district court's reasons refutes the plain-text conclusion

that the Assistant Attorney General had statutory authority to impose the conditions.




                                             25
      Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 35 of 57
             Case 19-267, Document 54, 03/01/2019, 2509163, Page34 of 56




II.     The§ 1373 Certification Condition for FY 2017 Is Valid and§ 1373
        Raises No Tenth Amendment Concerns

        A.    The § 1373 Certification Condition Is Statutorily Authorized

        1. Byrne JAG applications must include "[a] certification, made in a form

acceptable to the Attorney General" that "the applicant will comply with all

provisions of [the Byrne JAG Program] and all other applicable Federal laws." 34

US.C.   S 10153(A)(5)(D).   In accordance with the prior Administration's

determination that 8 US.C. $ 1373 is an "applicable Federal law[]" for purposes of the

statutorily required certification, see App. 150-51 (July 7, 2016 mem.); App. 182 (Oct.

6, 2016 guidance), beginning in FY 2017 OJP required that grant applicants explicitly

certify compliance with § 1373 as part of their Byrne JAG applications. See, e.g, App.

207-08 (FY 2017 state solicitation); App. 224 (FY 2017 certification form).

        The © 1373 certification condition is consistent with the statutory text. In the

context of the Byrne JAG statute, the phrase "applicable Federal laws" covers laws

that apply to Byrne JAG applicants and are constitutionally applied as grant

conditions. Section 1373 indisputably applies to plaintiffs-subsection (a) applies to

any "State" or "local government entity or official," and subsection (6) applies to any

"person or agency." Indeed, New York City accepted a similar condition in its FY

2016 grant, without objection. See App. 170      (ii 53).
        The district court erroneously concluded that the phrase all other applicable

Federal laws" is limited to "laws applicable to federal grants, grant recipients, and the


                                            26
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 36 of 57
           Case 19-267,   Document 54, 03/01/2019, 2509163, Page35 of 56



grant-making process." App. 19; see also CityofPhiladelphia, 2019 WL 638931, at 8-10

(similar reasoning). The statute's plain text does not support the court's restrictive

interpretation because it refers to "all other applicable Federal laws." 34 US.C.

§ 10153(A)(5)(D) (emphasis added). If Congress had intended to limit the

certification to "all laws applicable to Federal grantees," it could have done so

expressly, as Congress has previously done. See, e.g,, 42 U.S.C. § 16154(g)(l)

(consistent with the generally applicable Federal laws and regulations governing

awards of financial assistance, contracts, or other agreements"); Water Resources

Reform and Development Act of 2014, Pub. L. No. 113-121, S 1043(a)(3)(C)(ii)(II),

128 Stat. 1193, 1246 ("will comply with all applicable Federal laws (including

regulations) relating to the use of those funds"). As the Supreme Court has

recognized, "[b]y itself, the phrase 'all other law' indicates no limitation." No,jolk &

IW. Ry. v. American Train Dispatchers Ass'n, 499 U.S. 117, 129 (1991).

      The district court declared that an atextual reading of the statute was necessary

because grantees would not have clear notice of the condition. App. 18-19. But it did

not explain why Byrne JAG applicants would be unable "to exercise their choice [to

accept the funds] knowingly, cognizant of the consequences of their participation."

Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981). The FY 2017 grant

materials make perfectly clear that an applicant must comply with § 1373-a statute

applicable to all Byrne JAG applicants in any event--in order to receive the funds.

See App. 207-08 (FY 2017 state solicitation); App. 250-51 (local solicitation). And
                                            27
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 37 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page36 of 56




Congress itself need not enumerate every "applicable Federal law"; the Supreme

Court has explained that there is no Spending Clause claim of "insufficient notice ...

where [the] statute made clear that there were some conditions placed on receipt of

federal funds," and that "Congress need not 'specifically identif]y] and proscrib[e]'

each condition in the legislation" where the administering agency supplies any

clarification that is needed. Davis • Monroe Cy. Bd.   ofEduc.,, 526 U.S. 629, 650 (1999)
(third and fourth alterations in original); see Bennett v. Kentucky Dep't ofEduc., 470 U.S.

656, 669, 672 (1985) (stating that "the Federal Government simply could not

prospectively resolve every possible ambiguity" in a grant program and advising

recipients to seek "clarification" from the administering agency).

       2. The district court further erred in holding that§ 1373 is not an "applicable

Federal law[]" within the meaning of 34 U.S.C. © 10153A)5D) on the theory that it

violates the Tenth Amendment. As an initial matter, the court was mistaken in

concluding that if§ 1373 is unconstitutional as a stand-alone regulation, it

"automatically drops out of the possible pool of 'applicable Federal laws' described in

the Byrne JAG statute." App. 29 (quoting Cityof Chicago v. Sessions, 321 F. Supp. 3d

855, 875 (N.D. Ill. 2018), appeal docketed, No. 18-2885 (7th Cir. Aug. 28, 2018). The

statutory question is whether Congress intended to make Byrne JAG applicants certify

compliance with © 1373 as an "applicable Federal law[].° The answer to that question

is yes. Even if the court were correct that the Tenth Amendment bars§ 1373 from

being applied directly to States and localities as a stand-alone regulation, that would in
                                             28
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 38 of 57
              Case 19-267, Document 54. 03/01/2019. 2509163, Page37 of 56




no way undermine Congress's choice to include § 1373 as an "applicable Federal

law[]" where it is constitutionally applied as a funding condition on Byrne JAG

applicants.

       Indeed, the district court correctly recognized that "Congress may offer funds

conditioned on compliance with specified conditions to 'induce the States to adopt

policies that the Federal Government itself could not impose."' App. 29 (quoting

National Fed'n of Indep. Bus. v. Sebelius, 567 U.S. 519, 537 (2012)). For example, in South

Dakota v. Dole, 483 U.S. 203 (1987), the Supreme Court rejected a challenge to a

condition that required States to raise their minimum age for consuming alcohol or

face the loss of five percent of federal highway funds. Id. at 211. The Court

emphasized that "a perceived Tenth Amendment limitation on congressional

regulation of state affairs d[oes] not concomitantly limit the range of conditions

legitimately placed on federal grants." Id. at 210; see Printz v. United States, 521 U.S.

898, 936 (1997) (O'Connor, J ., concurring) (noting that a Tenth Amendment issue

could be resolved by turning the same requirements into conditions of receiving

federal funds). Even under the district court's reasoning, when§ 1373 is applied as a

condition on federal funds, it is an "applicable Federal law[]" because that application

of the statute is constitutional.

       Relatedly, even accepting the incorrect premise that§ 1373 could implicate the

Tenth Amendment in some applications, the district court did not explain how the

statute is unconstitutional on its face. Section 1373 does not have an independent
                                             29
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 39 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page38 of 56




enforcement mechanism, and it is entirely constitutional to enforce it as a condition

on federal funds. Even accepting the court's Tenth Amendment analysis,§ 1373

would not cease to be a "Federal lawO" merely because some of its applications are

unconstitutional, and, indeed, it would remain "applicable" in precisely these

circumstances.

       B.     Section 1373 Does Not Violate the Tenth Amendment

       1. At the outset, for the reasons discussed above, there was no need for the

district court to decide whether§ 1373 is consistent with the Tenth Amendment as a

stand-alone statute, both because its restrictive reading of "applicable Federal laws"

made this inquiry unnecessary and because the constitutionality of the § 1373

certification condition is governed by the Spending Clause (which it plainly satisfies).

       2. In any event, as this Court held in CityofNew York v. United States, 179 F.3d

29 (2d Cir. 1999),   S 1373 is entirely consistent with the Tenth Amendment.        As noted,

the statute provides that "State" and "local government entit[ies] or official[s]" "may

not prohibit, or in any way restrict," any government entity or official from sharing

with federal immigration authorities "information regarding the citizenship or

immigration status" of any individual. 8 US.C.     S 1373(a); see also id.§   1373(6)

(similar). The statute does not require jurisdictions to regulate in a particular area, as

in New York v. United States, 505 U.S. 144 (1992), and Murphy v. National Collegiate

Athletic Ass'n, 138 S. Ct. 1461 (2018). Nor does it require jurisdictions to enforce a

federal regulatory scheme, as in Printz. Rather, 1373 is a permissible information-
                                            30
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 40 of 57
            Case 19-267. Document 54, 03/01/2019. 2509163, Page39 of 56




sharing requirement that preempts State and local governments from hindering the

federal government's enforcement of the immigration laws against individual aliens.

       As applied here,§ 1373 addresses the effects of state and local criminal custody

on the IN A's regulatory scheme concerning the removal and detention of individual

aliens. The INA provides that DHS "may not remove an alien who is sentenced to

imprisonment until the alien is released from imprisonment." 8 U.S.C.

§ 1231(a)(4)(A). But within 90 days of "the date the alien is released from detention

or confinement," DHS "shall remove" an alien subject to a final order of removal. Id.

§ 1231(a)(1)(A), (B)(iii). During this removal period, DHS "shall detain" the alien,

and, if the alien has a qualifying criminal history, [u]nder no circumstance[s]" shall

DHS release the alien during the removal period. Id.§ 1231(a)(2). Similarly, when an

alien is not yet subject to a final order of removal, DHS may execute a warrant to

arrest and detain the alien under§ 1226(a) when he is released from local criminal

custody and, if the alien has a qualifying criminal history, DI-IS "shall" take the alien

into custody "when the alien is released," id. § 1226(c).

       In this context, a requirement that localities provide DI-IS with information

regarding immigration status (such as an alien prisoner's release date, which is

essential to determining when and how the alien can be removed) -or S 1373's

narrower requirement that localities may not restrict their officers from sharing such

information with DI-IS-merely prevents localities from using the criminal-law

authority over aliens that Congress has allowed them to retain in a manner that
                                            31
    Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 41 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163. Page40 of 56




frustrates the operation of the parallel federal regulatory scheme for potential removal

or detention upon aliens° release from local custody. See City ofNew York, 179 F.3d at

35 (observing, in rejecting Tenth Amendment challenge to§ 1373, that "the

Supremacy Clause... bars states from taking actions that frustrate federal laws and

regulatory schemes"). Even if Congress had not enacted§ 1373, that would follow

from basic principles of obstacle preemption. See Arizona v. United States, 567 U.S.

387, 399 (2012). Congress did not create a scheme in which the federal government

shall take custody of aliens upon their release from state criminal custody without

having any mechanism for ascertaining when the alien would be released. The INA's

allowance for state criminal custody to be completed before removal is premised on

the assumption that the federal government will be able to learn such aliens' release

dates and seamlessly take them into federal custody in a safe and orderly manner.

       The legislative history of§ 1373 confirms this understanding. Congress first

prohibited restrictions on the sharing of "information regarding" an alien's

"immigration status" as a response, in part, to laws enacted by "[v]arious localities"

that "prevent[ed] local officials from disclosing the immigration status of individuals

to INS." H.R. Rep. No. 104-725, at 391 (1996) (Conf. Rep.). The House Conference

Report explained that the statute was intended to "give State and local officials the

authority to communicate with the INS regarding the presence, whereabouts, or

activities of illegal aliens." Id. at 383; see id. (the provision "is designed to prevent any



                                              32
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 42 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page41 of 56




State or local" prohibition or restriction on "any communication between State and

local officials and the INS").

       The district court concluded that it was free to disregard this Court's decision

in City of New York because of the Supreme Court's recent decision in Murphy. But

Murphy expressly did not disturb the bedrock principle that state and local laws that

obstruct federal laws "regulat[ing] private actors" are "preempt[ed]." 138 S. Ct. at

1479. That principle could not save the statute at issue in Murphy, which did not

"impose any federal restrictions on private actors," but instead sought to prohibit

States from authorizing sports gambling schemes. Id. at 1481. By contrast, where, as

here, both sovereigns regulate private individuals, the issue is not whether the federal

government has commandeered a State, but whether the state's scheme is preempted

insofar as it poses an obstacle to the effectuation of the federal scheme. See Hodel v.

Virginia Surface Mining &'> Reclamation Ass'n, 452 U.S. 264, 289-90 (1981) (It "is

incorrect" to "assume that the Tenth Amendment limits congressional power to pre-

empt or displace state regulation of private activities affecting interstate commerce.").

       Indeed, especially given its "plenary power to legislate on the subject of aliens,"

City ofNew York, 179 F.3d at 34, Congress could have provided for immediate

removal of aliens regardless of pending local criminal prosecutions. Allowing local

criminal custody to continue while requiring that localities facilitate the effectuation

of-or at least not interfere with-an orderly transfer to federal officers at the end of

such custody does not in any sense "commandeer" the locality into enforcing federal
                                            33
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 43 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page42 of 56




law, but merely places conditions on the locality's exercise of its own regulatory

authority. See Hodel, 452 U.S. at 290-91 ("We fail to see why the SurfaceMining Act

should become constitutionally suspect simply because Congress chose to allow the

States a regulatory role."). In sum, so long as Congress is expressly (or implicitly)

preempting a locality from interfering with federal regulation of private parties, it is

not impermissibly regulating the locality directly.

       3. The district court misunderstood the relevant analysis when it concluded

that $ 1373 was unconstitutional because, like the statute at issue in Murphy, it

purportedly amounts to a "direct order[]' to states and localities" and does not

"regulate]] private actors." App. 25, 27 (first alteration in original) (quoting Murphy,

138 S. Ct. at 1478, 1479). As the Supreme Court admonished in Murphy, "it is a

mistake to be confused by the way in which a preemption provision is phrased,"

because "language might appear to operate directly on the States" even in a targeted

way-but in substance merely prevent the States from obstructing federal regulation

of private parties. 138 S. Ct. at 1480; see id (discussing 49 U.S.C. app. § 1305(a)(1)

(1988)). That is exactly what§ 1373 does: it preempts States and localities from

hindering the INA's regulation of aliens.

       Plaintiffs assert that they may affirmatively restrict the ability of otherwise-

willing local officials to provide the minimal cooperation needed for federal officials

to exercise their duties. Indeed, they believe that they may refuse to help with the

problems created by their own exercise of regulatory authority over persons who are
                                             34
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 44 of 57
            Case 19-267, Document 54. 03/01/2019, 2509163. Page43 of 56




also subject to federal regulatory authority. The district court thus got matters

backwards in asserting that © 1373 prevents [Plaintiffs] from extricating [themselves]

from federal immigration enforcement"' and "denies plaintiffs the 'critical alternative'

required by the Tenth Amendment to 'decline to administer the federal program."'

App. 25 (alterations in original) (quoting City of Chicago, 321 F. Supp. 3d at 870, and

New York, 505 U.S. at 176-77). By affirmatively asserting criminal custody over aliens

whom the federal government seeks to detain and remove, plaintiffs' scheme will

impair the exercise of the parallel federal scheme unless plaintiffs terminates custody

in a manner that does not hinder the federal government in assuming custody. It is

precisely when two regulatory schemes collide in this fashion that the Supremacy

Clause authorizes Congress to prohibit a locality from using its authority to create an

obstacle to the functioning of the federal scheme.

      The district court was fundamentally mistaken to object that§ 1373 reduces

"political accountability" on immigration matters by preventing citizens from

"properly credit[ing] or blam[ing] their state or local officials when their policies are

compelled by the federal government." App. 25-26. The federal government is not

requiring plaintiffs to enforce federal law by arresting particular individuals or

extending their custody. See Printz, 521 U.S. at 926 (citing New York, 505 U.S. at 188).

Instead, it is the federal government that seeks to assume custody, and only of those

aliens whom plaintiffs have already decided, for their own reasons, to take into

custody pursuant to state criminal law. The federal government bears sole
                                            35
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 45 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page44 of 56




responsibility for the actions it takes with respect to private persons pursuant to its

regulatory authority.

       4. Moreover, even if§ 1373 could properly be analyzed apart from the INA's

general regulatory scheme, a requirement to respond to, or not interfere with, a

federal inquiry about an alien's release date or other information regarding

immigration status would in no sense be "commandeering" local officials to execute

federal law. In Printz, although the Supreme Court held that local law-enforcement

officers could not be required to perform background checks to validate the legality of

gun sales under federal law, it distinguished statutes that "require only the provision

of information to the Federal Government," as they "do not involve ... the forced

participation of the States' executive in the actual administration of a federal

program." 521 U.S. at 918. The Supreme Court's Tenth Amendment cases are not

properly read to invalidate reporting requirements, such as the requirement for "state

and local law enforcement agencies to report cases of missing children to the

Department of Justice." Id. at 936 (O'Connor, J., concurring) (citing 42 U.S.C.

§ 5779(a)); see Reno v. Condon, 528 U.S. 141, 151 (2000) (Constitution does not prohibit

federal enactments that "do[] not require the States in their sovereign capacity to

regulate their own citizens," but instead "regulate[] the States as the owners of data

bases").

       The district court dismissed these passages from Printz as dicta, but it provided

no explanation for why they are incorrect. App. 27. And while the court asserted that
                                            36
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 46 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page45 of 56




§ 1373 requires more than information sharing because it "prevents state and local

policymakers from enacting a wide range of information-governance rules," App. 28,

the fact that§ 1373 prohibits restrictions on information sharing rather than

affirmatively mandating information sharing makes the statute less intrusive because it

allows local and state officials to individually refuse to provide information to DHS.

       In sum,   f 1373 is valid under the Tenth Amendment both because it is a valid
preemption provision and because it is limited to information sharing.

III.   The Conditions Neither Violate the Separation of Powers Nor Are
       Arbitrary and Capricious

       A. The district court erroneously invested its statutory holding with

constitutional significance, finding that the conditions violated the separation of

powers simply because they were not authorized by the statute. App. 30-31. Even

setting aside that imposition of the conditions did not exceed the Assistant Attorney

General's statutory authority, any such error in grant administration would not further

constitute a violation of the structural limitations on the three branches of

government. As the Supreme Court has made clear, there is no support for the

"proposition that every action by the President, or by another executive official, in

excess of his statutory authority is ipso facto in violation of the Constitution." Dalton v.

Specter, 511 U.S. 462, 4 72 (1994). Rather, the "distinction between claims that an

official exceeded his statutory authority, on the one hand, and claims that he acted in

violation of the Constitution, on the other, is ... well established." Id at 474.


                                             37
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 47 of 57
            C a se 19 -2 6 7 , D o cu m e n t 54 . 0 3/0 1/2 0 19 . 25 0 9 1 6 3 , P a ge 4 6 o f 56




       B. The district court likewise erred in concluding that the Department's

imposition of the conditions was arbitrary and capricious. App. 31-36. At the outset,

the court's holding that imposition of the certification condition was arbitrary and

capricious collapses because of the nature of the statutory authorization. Congress

specified that Byrne JAG applicants must certify their compliance with "applicable

Federal laws." 34 U.S.C.       S 10153(19(6(D).           Thus, the only question for the agency

was whether§ 1373 is an "applicable Federal law[]" for purposes of the Byrne JAG

statute. It is, see supra pp. 26-30, and that purely legal determination resolves the

arbitrary-and-capricious analysis.

       In any case, there is no basis for concluding that the Attorney General's

imposition of the conditions was unreasonable. The Byrne JAG program provides

funds to further criminal justice" in various programs, including [l]aw enforcement"

and[c]orrections" programs. See 34 U.S.C. § 10152(a)(1). The conditions relate to

how grantees exercise an integral aspect of those programs-i.e., their policies

concerning access to and release of prisoners in criminal custody. Moreover, the

conditions ensure that any "program or activity" funded by the federal law-

enforcement grants does not thwart the federal government's ability to remove a.liens

whom the grantee itself arrested for criminal conduct.

       It is reasonable for the Department to condition law enforcement grants on an

undertaking not to pursue a deliberate policy of refusing to provide basic information

necessary to enforcement of the immigration laws. Those judgments do not depend
                                                       38
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 48 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page47 of 56




on a factual determination of the sort that the district court appeared to demand. See

App. 34-35. They simply require asking whether the Department should blind itself

to the degree of cooperation provided by localities to federal law-enforcement efforts

when distributing federal grants, as well as to the public-safety threats caused by that

lack of cooperation. Thus, even assuming that the Department's imposition of the

conditions is subject to arbitrary-and-capricious review, notwithstanding the absence

of any statutory standards governing the choice of special conditions and priority

purposes adopted, but cf. Lincoln v. Vigil, 508 U.S. 182, 192-94 (1993), the conditions

are "rational" and the district court erred in "substitut[ing] its judgment" for the

Department's. Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 42-43 (1983).




                                            39
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 49 of 57
            Case 19-267. Document 54, 03/01/2019. 2509163. Page48 of 56




                                 CONCLUSION

      For the foregoing reasons, the judgment of the district court should be

reversed.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                                /Assistant Attorney General

                                              MARK B. STERN
                                               DANIEL TENNY

                                               s/ Brad Hinshelwood
                                              BRAD HINSHELWOOD
                                                 Attorneys, Appellate Staff
                                                 Civil Division, Room 7256
                                                 U.S. Department ofJustice
                                                 950 Pennsylvania /Avenue NIWW
                                                 Washington, DC 20530
                                                 (202) 514-7823
                                                 bradley.a.hinshe/wood@usdoj.gov

March 2019




                                         40
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 50 of 57
           Case 19-267, Document 54, 03/01/2019. 2509163, Page49 of 56




                       CERTIFICATE OF COMPLIANCE

      This brief complies with the type-volume limit of Federal Rule of Appellate

Procedure 32(a)(7)(B) because it contains 9,646 words. This brief also complies with

the typeface and type-style requirements of Federal Rule of Appellate Procedure

32(a)(5)-(6) because it was prepared using Microsoft Word 2016 in Garamond 14-

point font, a proportionally spaced typeface.



                                                s/ BradHinshelwood
                                                Brad Hinshelwood
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 51 of 57
           Case 19-267, Document 54, 03/01/2019, 2509163, Page50 of 56




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 1, 2019, I electronically filed the foregoing brief

with the Clerk of the Court for the United States Court of Appeals for the Second

Circuit by using the appellate CM/ECF system. Participants in the case are registered

CM/ECF users, and service will be accomplished by the appellate CM/ECF system.




                                                s/ Brad Hinshe/wood
                                               Brad Hinshelwood
Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 52 of 57
      Case 19-267. Document 54. 03/01/2019, 2509163. Page51 of 56




                            ADDENDUM
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 53 of 57
           Case 19-267, Document 54, 03/01/2019, 2509163, Page52 of 56




                           TABLE OF CONTENTS

8 U.S.C. § 1373                                                          Al

34 U.S.C. § 10102                                                        A2

34 U.S.C. § 10153                                                        A3
     Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 54 of 57
             Case 19-267, Document 54, 03/01/2019. 2509163. Page53 of 56




8   u.s.c. § 1373
§ 1373. Communication between government agencies and the Immigration
and Naturalization Service
(a) In general
Notwithstanding any other provision of Federal, State, or local law, a Federal, State,
or local government entity or official may not prohibit, or in any way restrict, any
government entity or official from sending to, or receiving from, the Immigration and
Naturalization Service information regarding the citizenship or immigration status,
lawful or unlawful, of any individual.
(b) Additional authority of government entities
Notwithstanding any other provision of Federal, State, or local law, no person or
agency may prohibit, or in any way restrict, a Federal, State, or local government entity
from doing any of the following with respect to information regarding the
immigration status, lawful or unlawful, of any individual:
      (1) Sending such information to, or requesting or receiving such information
      from, the Immigration and Naturalization Service.
      (2) Maintaining such information.
      (3) Exchanging such information with any other Federal, State, or local
      government entity.
(c) Obligation to respond to inquiries
The Immigration and Naturalization Service shall respond to an inquiry by a Federal,
State, or local government agency, seeking to verify or ascertain the citizenship or
immigration status of any individual within the jurisdiction of the agency for any
purpose authorized by law, by providing the requested verification or status
information.




                                           A1
     Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 55 of 57
            Case 19-267, Document 54, 03/01/2019, 2509163, Page54 of 56




34   u.s.c. § 10102
§ 10102. Duties and functions of Assistant Attorney General
(a) Specific, general and delegated powers
The Assistant Attorney General shall--
     (1) publish and disseminate information on the conditions and progress of the
     criminal justice systems;
     (2) maintain liaison with the executive and judicial branches of the Federal and
     State governments in matters relating to criminal justice;
     (3) provide information to the President, the Congress, the judiciary, State and
     local governments, and the general public relating to criminal justice;
     (4) maintain liaison with public and private educational and research institutions,
     State and local governments, and governments of other nations relating to
     criminal justice;
     (5) coordinate and provide staff support to coordinate the activities of the Office
     and the Bureau of Justice Assistance, the National Institute of Justice, the Bureau
     of Justice Statistics, the Office for Victims of Crime, and the Office of Juvenile
     Justice and Delinquency Prevention; and
     (6) exercise such other powers and functions as may be vested in the Assistant
     Attorney General pursuant to this chapter or by delegation of the Attorney
     General, including placing special conditions on all grants, and determining
     priority purposes for formula grants.
(b) Annual report to President and Congress
The Assistant Attorney General shall submit an annual report to the President and to
the Congress not later than March 31 of each year.




                                            A2
   Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 56 of 57
            Case 19-267, Document 54, 03/01/2019. 2509163, Page55 of 56




34 U.S.C. § 10153(A)
§ 10153. Applications
(A) In general
To request a grant under this part, the chief executive officer of a State or unit of local
government shall submit an application to the Attorney General within 120 days after
the date on which funds to carry out this part are appropriated for a fiscal year, in
such form as the Attorney General may require. Such application shall include the
following:
    (1) A certification that Federal funds made available under this part will not be
    used to supplant State or local funds, but will be used to increase the amounts of
    such funds that would, in the absence of Federal funds, be made available for law
    enforcement activities.
    (2) An assurance that, not fewer than 30 days before the application (or any
    amendment to the application) was submitted to the Attorney General, the
    application (or amendment) was submitted for review to the governing body of
    the State or unit of local government (or to an organization designated by that
    governing body).
    (3) An assurance that, before the application (or any amendment to the
    application) was submitted to the Attorney General--
        (A) the application (or amendment) was made public; and
        (B) an opportunity to comment on the application (or amendment) was
        provided to citizens and to neighborhood or community-based organizations,
        to the extent applicable law or established procedure makes such an
        opportunity available.
    (4) An assurance that, for each fiscal year covered by an application, the applicant
    shall maintain and report such data, records, and information (programmatic and
    financial) as the Attorney General may reasonably require.
    (5) A certification, made in a form acceptable to the Attorney General and
    executed by the chief executive officer of the applicant (or by another officer of
    the applicant, if qualified under regulations promulgated by the Attorney General),
    that--
        (A) the programs to be funded by the grant meet all the requirements of this
        part;
        (B) all the information contained in the application is correct;
        (C) there has been appropriate coordination with affected agencies; and

                                            A3
Case 1:19-cv-00902-EAW Document 60-1 Filed 09/16/19 Page 57 of 57
       Case 19-267, Document 54, 03/01/2019. 2509163, Page56 of 56




    (D) the applicant will comply with all provisions of this part and all other
    applicable Federal laws.
(6) A comprehensive Statewide plan detailing how grants received under this
section will be used to improve the administration of the criminal justice system,
which shall--
    (A) be designed in consultation with local governments, and representatives
    of all segments of the criminal justice system, including judges, prosecutors,
    law enforcement personnel, corrections personnel, and providers of indigent
    defense services, victim services, juvenile justice delinquency prevention
    programs, community corrections, and reentry services;
    (B) include a description of how the State will allocate funding within and
    among each of the uses described in subparagraph (A) through (G) of
    section 10152(a)(1) of this title;
    (C) describe the process used by the State for gathering evidence-based data
    and developing and using evidence-based and evidence-gathering approaches
    in support of funding decisions;
    (D) describe the barriers at the State and local level for accessing data and
    implementing evidence-based approaches to preventing and reducing crime
    and recidivism; and
    (E) be updated every 5 years, with annual progress reports that--
        (i) address changing circumstances in the State, if any;
        (ii) describe how the State plans to adjust funding within and among each
        of the uses described in subparagraphs (A) through (G) of section
        10152(a)(1) of this title;
        (iii) provide an ongoing assessment of need;
        (iv) discuss the accomplishment of goals identified in any plan previously
        prepared under this paragraph; and
        (v) reflect how the plan influenced funding decisions in the previous year.




                                       A4
